DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) (1-19) are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (hereinafter Zhou)(US Publication 2019/0130586 A1)
Re claim 1, Zhou discloses a method comprising: tracking a moving object-of-interest at least substantially over a period of time starting when the object-of-interest enters a defined field of view of a camera and ending when the object-of-interest exits the field of view. (See fig. 11 & ¶s 202-205 where it teaches at a time instance 00:11, a first video frame 1102 shows a door in a hallway that has opened due to a person stepping though the door; at a time instance 00:14, a second video frame 1104 shows that the person has walked away from the door while the door swings closed; at a time instance 00:16, the person has left the scene and the door has swung shut.) 
But the reference of Zhou fails to explicitly teach detecting, at a point in time in-between the start and end of the period of time, a threshold exceeding change in an appearance of the object-of-interest; creating a new object profile for the object-of-interest in response to the detecting of the threshold exceeding change; and storing at least first and second object profiles for the object-of-interest, and wherein the first object profile relates to the object-of-interest prior to occurrence of the threshold exceeding change, and the second object profile relates to the object-of-interest after the occurrence of the threshold exceeding change.
However, the reference of Zhou does suggest detecting, at a point in time in-between the start and end of the period of time, a threshold exceeding change in an appearance of the object-of-interest (See fig. 11: 1120 & ¶ 81 where it teaches small blobs that are below a certain size threshold (e.g., an area of a bounding box surrounding a blob is below an area threshold).  In some examples, there may be a merging process to merge some connected components (represented as bounding boxes) into bigger bounding boxes, wherein suggesting the bigger blobs are above a certain size threshold; ¶ 102 where it teaches a merge-contained tracker is a tracker (new or normal) that was merged with another tracker when two blobs are merged; ¶ 202 where it teaches the moving door and person detected by the object tracking system as a single object, wherein suggesting that a merge has occurred; AND/OR see ¶ 122 where it teaches an appearance model generation engine 722 that can determine appearance models for bounding boxes of the blob trackers.  An appearance model of a bounding box can include one of more color characteristics of pixels included in the bounding box.  For example, the one or more color characteristics can include a color feature space of pixels in the bounding box; ¶ 128-129 where it teaches a similarity engine 726 can compare the current appearance model to the initial appearance model and can determine if the current and initial appearance models are within a threshold difference of one another to determine if the texture is unchanged, wherein suggesting that if it’s not within then it is above.); creating a new object profile for the object-of-interest in response to the detecting of the threshold exceeding change (See fig. 11: 1120, 1130 where it teaches a detected object 1130 based on the merged blob; ¶ 202 where it teaches the moving door and person detected by the object tracking system as a single object, wherein suggesting that a merge has occurred; AND/OR see ¶ 97 where it teaches when a tracker has been continuously associated with blobs and a duration has passed, the tracker may be promoted to be a normal tracker; the motion model for the normal tracker, or other information related to the normal tracker can be output as part of object metadata; ¶ 102 where it teaches a merge-contained tracker is a tracker (new or normal) that was merged with another tracker when two blobs are merged; ¶ 128-129 where it teaches a similarity engine 726 can compare the current appearance model to the initial appearance model and can determine if the current and initial appearance models are within a threshold difference of one another to determine if the texture is unchanged; if the current and the initial appearance models are within the threshold difference, the tracker is considered a sleeping tracker and is transitioned to a sleeping state or status, wherein suggesting that if the comparison is not within or above, then it is in the normal state or status.); and storing at least first and second object profiles for the object-of-interest, and wherein the first object profile relates to the object-of-interest prior to occurrence of the threshold exceeding change, and the second object profile relates to the object-of-interest after the occurrence of the threshold exceeding change. (See ¶ 97 where it teaches when a tracker has been continuously associated with blobs and a duration has passed, the tracker may be promoted to be a normal tracker; the motion model for the normal tracker, or other information related to the normal tracker can be output as part of object metadata; the metadata, including the normal tracker, can be output from the video analytics system to a server or other system storage.)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Zhou, in the manner as claimed, for the benefit of removing false positive detection of sleeping objects trackers. (See ¶ 2, 5)

Re claim 2, Zhou discloses wherein quantifying the change in the appearance of the object- of-interest includes measuring a similarity of two isometric projections, onto a feature space, of two respective object chips from two different video frames captured by the camera. (See ¶ 122, 128-129)
Re claim 3, Zhou discloses wherein a temporal spacing between a first video frame of the two different video frames and a second video frame of the two different video frames is greater than a single video frame. (See fig. 11)

Re claim 4, Zhou discloses wherein the second object profile is related to the first object profile as an intra-class variant or an intra-tracklet variant. (See fig. 5)

Re claim 5, Zhou discloses transmitting, from the camera to a server, object profile data related to the object-of-interest, and wherein the transmitting is in response to at least the creating of the new object profile. (See ¶ 97)

Re claim 6, Zhou discloses storing the object profile data as a new entry within a database of the server. (See ¶ 97)

Re claim 7, Zhou discloses wherein the object-of-interest is a full body of a person or a head of the person. (See fig. 11)

Re claim 8, Zhou discloses wherein the object-of-interest is a full body of a person. (See fig. 11)

Re claim 9, Zhou discloses a camera comprising: an image sensor configured to capture a plurality of video image frames that correspond to a defined field of view of the camera and include a moving object-of-interest (See fig. 11 & ¶ 62 where it teaches a video source 130 can include a video capture device such as a video camera, a camera phone, or other suitable capture device; video source can include an IP camera or multiple IP cameras; the IP cameras can be placed at various field of view within the environment so that surveillance can be performed based on the captured video frames 102 of the environment; ¶s 201-205 where it teaches video frames 1102, 1104, 1106 each include tracked objects, where the tracked objects are indicated with bounding boxes 1120, 1122, 1124; ¶ 202 where it teaches a first video frame 1102 shows a door in a hallway that has opened due to a person stepping though the door.); and a processor (See ¶ 239 “processor”) configured to execute instructions to carry out a computer-implemented method that includes: tracking the object-of-interest at least substantially over a period of time starting when the object-of-interest enters the field of view and ending when the object-of- interest exits the field of view (See fig. 11 & ¶s 202-205 where it teaches at a time instance 00:11, a first video frame 1102 shows a door in a hallway that has opened due to a person stepping though the door; at a time instance 00:14, a second video frame 1104 shows that the person has walked away from the door while the door swings closed; at a time instance 00:16, the person has left the scene and the door has swung shut.); detecting, at a point in time in-between the start and end of the period of time, a threshold exceeding change in an appearance of the object-of-interest. (See fig. 11 & ¶s 202-205 where it teaches at a time instance 00:11, a first video frame 1102 shows a door in a hallway that has opened due to a person stepping though the door; at a time instance 00:14, a second video frame 1104 shows that the person has walked away from the door while the door swings closed; at a time instance 00:16, the person has left the scene and the door has swung shut.)
But the reference of Zhou fails to explicitly teach and creating a new object profile for the object-of-interest in response to the detecting of the threshold exceeding change, and wherein: the camera is configured to transmit the new object profile to be stored outside the camera along with an old object profile that relates to the object-of-interest prior to occurrence of the threshold exceeding change, and the new object profile and the old object profile collectively being a plurality of object profiles for the object-of-interest.
However, the reference of Zhou does suggest creating a new object profile for the object-of-interest in response to the detecting of the threshold exceeding change (See fig. 11: 1120, 1130 where it teaches a detected object 1130 based on the merged blob; ¶ 202 where it teaches the moving door and person detected by the object tracking system as a single object, wherein suggesting that a merge has occurred; AND/OR see ¶ 97 where it teaches when a tracker has been continuously associated with blobs and a duration has passed, the tracker may be promoted to be a normal tracker; the motion model for the normal tracker, or other information related to the normal tracker can be output as part of object metadata; ¶ 102 where it teaches a merge-contained tracker is a tracker (new or normal) that was merged with another tracker when two blobs are merged; ¶ 128-129 where it teaches a similarity engine 726 can compare the current appearance model to the initial appearance model and can determine if the current and initial appearance models are within a threshold difference of one another to determine if the texture is unchanged; if the current and the initial appearance models are within the threshold difference, the tracker is considered a sleeping tracker and is transitioned to a sleeping state or status, wherein suggesting that if the comparison is not within or above, then it is in the normal state or status.), and wherein: the camera is configured to transmit the new object profile to be stored outside the camera along with an old object profile that relates to the object-of-interest prior to occurrence of the threshold exceeding change, and the new object profile and the old object profile collectively being a plurality of object profiles for the object-of-interest. (See ¶ 97 where it teaches when a tracker has been continuously associated with blobs and a duration has passed, the tracker may be promoted to be a normal tracker; the motion model for the normal tracker, or other information related to the normal tracker can be output as part of object metadata; the metadata, including the normal tracker, can be output from the video analytics system to a server or other system storage.)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Zhou, in the manner as claimed, for the benefit of removing false positive detection of sleeping objects trackers. (See ¶s 2, 5)

Claims (10-16) have been analyzed and rejected w/r to claims (2-5, 7-8) above.
Claim 17 has been analyzed and rejected w/r to claim 9 above.
Claims (18-19) have been analyzed and rejected w/r to claim 5 above.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        November 2, 2022